Citation Nr: 1205023	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-36 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, for periods of enrollment prior to January 22, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, her father (the Veteran), and her mother


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION

The Veteran had active military service from February 1970 to February 1974, and from June 1982 to June 1998.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.   

In April 2008, while sitting at the RO in Salt Lake City, Utah, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the appellant's claims folder.  

Following the hearing, the appellant submitted additional evidence and waived her right to have it initially considered by the RO.  See 38 C.F.R. § 20.1304(c) (2011). Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant contends that she is entitled to retroactive payments for Chapter 35 Dependents' Educational Assistance (DEA) benefits.  

Basic eligibility for Chapter 35 DEA benefits is established for a claimant in one of several ways, including status as the child of a veteran who has a total and permanent disability rating from service-connected disability (TDIU).  See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021.

VA law provides that the term "child" means, among other things, an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2011).

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is her 18th birthday or the date of her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years old.  See 38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the TDIU rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id.  

In order for a child to claim eligibility for DEA benefits for pursuit of a program of education, however, the child must file a formal claim with VA.  See 38 U.S.C.A. § 3513; 38 C.F.R. § 21.1030.  The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  If the child files an informal claim and then files a formal claim within one year of the date that VA subsequently requested a formal application for benefits, the date of claim is normally construed as the date that VA received the informal claim.  See 38 C.F.R. § 21.1029(b).

In determining the actual commencing date of an award of educational assistance under Chapter 35, VA will apply the provisions of 38 C.F.R. § 21.4131.  Under 38 C.F.R. § 21.4131(d), when an eligible child enters or reenters into training under Chapter 35 (including a reentrance following a change of program or educational institution), the commencing date will be determined as follows:

(1) If the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date is the latest of: (i) the beginning date of eligibility as determined by 38 C.F.R. § 21.3041(a) or (b); (ii) one year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (iii) the date the educational institution certifies under 38 C.F.R. § 21.4131(b) or (c); or (iv) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.

(2) If the award is the second or subsequent award of educational assistance for that program, the effective date of the award of educational assistance is the later of: (i) the date the educational institution certifies under 38 C.F.R. § 21.4131(b) or (c); or (ii) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  

See 38 U.S.C.A. § 3672; 38 C.F.R. § 21.4131(d).

Moreover, on November 1, 2000, the President signed into law the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which has since been codified at 38 U.S.C.A. § 5113(b) (West 2002).  This provision (applicable to claims filed after June 1999) indicates that when determining the effective date of an award under Chapter 35, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision.  Specifically, the criteria for an earlier effective date under section 5113 is as follows-the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one-year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113.

As applicable to this case, a program of education under Chapter 35 is defined as any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill the requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  See 38 U.S.C.A. § 3501(a)(5); 38 C.F.R. § 21.3021(h).

In a July 2007 rating decision, the RO granted the Veteran's claim for service connection for undiagnosed illness with residuals as associated with Gulf War Environmental Hazards Exposure.  The RO assigned a 100 percent disability rating, effective from April 8, 2004.  The Veteran was informed of the aforementioned decision in a letter from the RO, dated on August 6, 2007.  

On October 9, 2007, the appellant filed an application for DEA benefits.  She indicated that she needed to be repaid for courses that she took at Eagle Gate College.  She specifically referred to enrollment dates from September 24, 2007, to December 1, 2007, and from December 1, 2007, to February 28, 2008.  The appellant also submitted a copy of her transcript from Eagle Gate College wherein her courses taken, credit hours, and grades were listed.  In the transcript, it was noted that the appellant's "start date" was May 2, 2005, and her "enrollment date" was May 17, 2006.  

In a letter from the RO to the appellant, dated in October 2007, the RO requested that the appellant submit a copy of her birth certificate showing both parents' names.  

In a letter from the RO to the appellant, dated in November 2007, the RO informed the appellant that her claim for DEA benefits was denied.  The basis for the denial was that the appellant had not submitted a copy of her birth certificate documenting that she was the child of the Veteran.  

In January 2009, the appellant faxed a copy of her marriage certificate to the RO.  In the marriage certificate, it was noted that the appellant married on June [redacted], 2007.  On the day of her marriage, she was 23 years old.  In a note attached to the marriage certificate, the appellant indicated that she had received a letter from the RO requesting a copy of her marriage certificate so that she could be reimbursed for attending college (Eagle Gate).  According to the appellant, she had already sent the RO a copy of her marriage certificate; however, since it appeared that the RO had not received it, she was sending another copy.  

On January 10, 2010, the RO received a copy of the appellant's birth certificate.  The birth certificate verified that the Veteran was the appellant's father.  According to the birth certificate, the appellant was born in November 1983.  

In a February 2010 letter, the RO informed the appellant that she qualified for DEA benefits.  The RO also notified the appellant that she needed to elect a beginning date.  She was told that she could choose April 8, 2004, the date that her father became totally disabled for VA purposes; or August 6, 2007, the date of the RO letter in which they informed the appellant's father of their decision to find him permanently and totally disabled due to service-connected disability; or any date between those dates.  The RO noted, however, that regardless of which date the appellant picked as her beginning date, they could not pay any benefits prior to January 22, 2010, because they had not received the appellant's birth certificate prior to that date.    

In a letter from the appellant, received in March 2010, she stated that she had sent in copies of her birth certificate and marriage certificate soon after she had filed her initial claim for DEA benefits, pursuant to the RO's request.  According to the appellant, she was unaware that the RO had not received the copies of the aforementioned documents until she was sent the February 2010 letter.   

In a letter from the appellant, dated in May 2010, she informed the RO that she wanted April 8, 2004, to be her beginning date.  

In this case, the basis of the RO's decision to deny the appellant's claim for retroactive DEA benefits prior to January 22, 2010, was because they had not received a copy of the appellant's birth certificate, verifying that she was the child of the Veteran, prior to that date.  The Board recognizes the appellant's contention that she had sent in a copy of her birth certificate prior to January 22, 2010.  Specifically, she maintains that right after she received the RO's initial request in October 2007, she faxed a copy of her birth certificate to the RO.  In addition, in the April 2008 videoconference hearing, the appellant's representative noted that the Veteran's claims file included a copy of the appellant's birth certificate.  Thus, the appellant's representative contended that VA was in possession of the appellant's birth certificate when the appellant filed her claim for DEA benefits in October 2007.  

In light of the above, the Board notes that following the videoconference hearing, the appellant's representative submitted a copy of the appellant's birth certificate that was taken from the Veteran's claims file and was date stamped February 18, 1999.  Thus, it does appear that VA was in possession of the appellant's birth certificate when she filed her initial claim for DEA benefits in October 2007.  The RO did not consider this evidence.  Nevertheless, it also appears that the RO did not take into consideration the fact that when the appellant married in June 2007, she was no longer a "child" of the Veteran for VA purposes.  Under VA law, the term "child" means, among other things, an "unmarried" person.  See 38 C.F.R. § 3.57 (2011).  Thus, once the appellant married, she was no longer entitled to DEA benefits because she was no longer a "child" of the Veteran for VA purposes.  These findings are complicated by the fact that VA mistakenly paid the appellant DEA benefits for periods of enrollment at Eagle Gate College from September 24, 2007, to December 1, 2007, and from December 1, 2007, to February 28, 2008.  After the appellant was paid the DEA benefits, the RO determined that the appellant was not eligible to receive DEA benefits for the aforementioned periods of enrollment because she was not eligible to receive retroactive benefits prior to January 22, 2010.  According to the RO, only from the day that they had received a copy of the appellant's birth certificate, January 22, 2010, was the appellant entitled to DEA benefits.  The Board, however, notes that because the appellant was married during the aforementioned periods of enrollment, she was not eligible to receive any DEA benefits, regardless of when her birth certificate was received.  The award was terminated, thereby creating an overpayment of $2,265.83.  In an August 2010 decision, it was determined that the appellant was not at fault in the creation of the debt and a waiver of indebtedness was granted for the full amount. 

The appellant maintains that she should be granted retroactive DEA benefits back to May 2005, the month she started her studies at Eagle Gate College.  In this regard, although the evidence of record includes a transcript from Eagle Gate College, in which it was noted that the appellant's "start date" was May 2, 2005, the transcript does not list the dates of the appellant's periods of enrollment.  The only periods of enrollment that have been certified are the periods from September 24, 2007, to December 1, 2007, and from December 1, 2007, to February 28, 2008.  As stated above, however, because the appellant was married during these periods of enrollment, she was not eligible to receive any DEA benefits.  Thus, the question arises as to whether the appellant had other documented periods of enrollment, other than the ones listed above, at the time she submitted her application for DEA benefits in October 2007.  Because it appears that the Board does not have the original education file, but rather, a temporary or appeals file, it is difficult to answer the aforementioned question.  

Therefore, in light of the above, the appeal is REMANDED for the following actions:  

1.  If it exists and is obtainable, the appellant's original education file should be located and associated with the temporary file.  If it does not exist or is not obtainable, such should be documented for the record.  

2.  The RO must readjudicate the appellant's claim of entitlement to retroactive payment of DEA benefits under Chapter 35, Title 38, United States Code, for periods of enrollment prior to January 22, 2010.  In doing so, the RO must recognize that when the appellant filed her initial claim for DEA benefits in October 2007, the Veteran's claims file included a copy of her birth certificate.  The RO must also recognize that as of the date of the appellant's marriage, which was June 9, 2007, she was no longer considered a "child" of the Veteran for VA purposes and, as such, was no longer entitled to DEA benefits-and payment was already erroneously made in the amount of $2,265.83.  In addition, the RO must make a specific determination as to whether the appellant had periods of enrollment at Eagle Gate College, other than the periods from September 24, 2007, to December 1, 2007, and from December 1, 2007, to February 28, 2008, for which she is entitled to retroactive DEA benefits.  If such action does not grant the benefit claimed, the RO should provide the appellant and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


